DETAILED ACTION
The instant application having Application No. 16/486,843 filed on 08/19/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 03/17/2017 (GERMANY 102017002633.5).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 3, 5, 6 and 10 are objected to because of the following informality:
Regarding claims 3, 5, 6 and 10, acronyms should be written in an expanded form at the first instance of its appearance. Appropriate correction is required.

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “a control unit configured to carry ....” and “a communication unit configured to carry ....." (Claims 11 and 12) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “….unit configured…” coupled with functional language “to carry” without 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figure 1 and par. 0038 – par. 0039 of US 2020/0236722 A1).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (Pub # US 2008/0303648 A1).
Regarding claim 1, Day discloses “a method for establishing a wireless data link between at least two vehicles which are connected to one another via a physical data link,” as [(Para. 0015), The foregoing problem of establishing and securing a unique wireless RF link between a tractor and a trailer may be solved by using a wired connection between the physically connected tractor and trailer(s). FIG. 1, illustrates a plan view of a system which allows the establishment and securing of a unique wireless RF link between a tractor and a trailer using a wired connection.] “the method comprising: transmitting link parameters of the wireless link via the physical data link connecting the at least two vehicles,” [(Para. 0015), Wireless transceiver, mobile communications terminal (MCT) 2 mounted on or within trailer 4 may send its identification (ID) or authentication (i.e., identification/authentication) information over wired connection 5 to MCT 6 (a wireless transceiver) located in or mounted on tractor 8. Alternatively, MCT 2 and MCT 6 may exchange ID/authentication information over wired connection 5. Still and establishing the wireless link using the link parameters transmitted via the physical data link connecting the at least two vehicles” [(Para. 0015), MCT 6 of tractor 8 may then establish and authenticate an RF link with MCT 2 of trailer 4 using the information it received over wired connection 5 and/or MCT 2 may then establish and authenticate an RF link with MCT 6 using the information it received over wired connection 5 from MCT 6, as the case may be.].
Regarding claim 2, Day discloses “wherein a first of the at least two vehicles is a towing vehicle and a second of the at least two vehicles is a trailer” as [(Para. 0009), FIG. 1 illustrates a plan view of a system which allows the establishment and securing of a unique wireless RF link between a tractor and a trailer using a wired connection].
Regarding claim 5, Day discloses “wherein the wireless data link between the vehicles is a WLAN link,” as [(Para. 0019), Additionally, (and with reference to FIGS. 1, 2 and 3) processor 31 may be programmed to allow communications over wired connection 5] “and wherein the link parameters for establishing the WLAN link are provided” [(Para. 0019), Once the trailer or container's identification code has been determined by the tractor, communications may proceed wirelessly between tractor 8 and trailer 4 of FIGS. 1 and 2].
Regarding claim 6, Day discloses “wherein the link parameters contain at least one of the following parameters: SSID, password, identification of at least one of the vehicles, network address, MAC address” as [(Para. 0020), Once the trailer or container's identification code has been determined by the tractor, communications may proceed wirelessly between tractor 8 and trailer 4 of FIGS. 1 and 2].
claim 7, Day discloses “wherein: a) a first communication unit and a first control unit are provided in the first vehicle, and a second communication unit and a second control unit are provided in the second vehicle,” as [(Para. 0015), Wireless transceiver, mobile communications terminal (MCT) 2 mounted on or within trailer 4 may send its identification (ID) or authentication (i.e., identification/authentication) information over wired connection 5 to MCT 6 (a wireless transceiver) located in or mounted on tractor 8.] “b) the two communication units can are configured to communicate with one another via the wireless data link,” [(Para. 0015), MCT 2 and MCT 6 may exchange ID/authentication information over wired connection 5] “c) the first communication unit and the first control unit are configured to communicate with one another via a data link,” [(Para. 0015), MCT 6 of tractor 8 may then establish and authenticate an RF link with MCT 2 of trailer 4 using the information it received over wired connection 5 and/or MCT 2 may then establish and authenticate an RF link with MCT 6 using the information it received over wired connection 5 from MCT 6, as the case may b] “d) the second communication unit and the second control unit are configured to communicate with one another via a data link,” [(Para. 0015), MCT 6 of tractor 8 may then establish and authenticate an RF link with MCT 2 of trailer 4 using the information it received over wired connection 5 and/or MCT 2 may then establish and authenticate an RF link with MCT 6 using the information it received over wired connection 5 from MCT 6, as the case may b] “e) after establishing the physical data link between the first control unit and the second control unit, the first control unit transmits the link parameters for the wireless data link to the second communication unit via the physical data link and the second control unit,” [(Para. 0015), The foregoing problem of establishing and securing a unique wireless RF link between a tractor and a trailer may be solved and f) after receiving the link parameters, the second communication unit establishes the wireless link with the first communication unit” [(Para. 0015), MCT 6 of tractor 8 may then establish and authenticate an RF link with MCT 2 of trailer 4 using the information it received over wired connection 5 and/or MCT 2 may then establish and authenticate an RF link with MCT 6 using the information it received over wired connection 5 from MCT 6, as the case may be.].
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a control unit configured to carry out the method as claimed in claim 1” as [(Day: Para. 0019), Processor 31 controls the various processes and functions of MCT 6.].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a communication unit configured to carry out the method as claimed in claim 1” as [(Day: Para. 0015), mobile communications terminal (MCT)].
Regarding claim 13, Day discloses “a vehicle network configured to carry out the method as claimed in claim 1, the vehicle network including the at least two vehicles which are connected to one another via a physical data link” as [(Para. 0015), The foregoing problem of establishing and securing a unique wireless RF link between a tractor and a trailer may be solved by using a wired connection between the physically connected tractor and trailer(s). FIG. 1, illustrates a plan view of a system which allows the establishment and securing of a unique wireless RF link between a tractor and a trailer using a wired connection…. (Para. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Day in view of  European Transport Board (“Road vehicles — Interchange of digital information on electrical connections between braking and auxiliary data collection systems on towed vehicles”; Version 1.1; 2014; hereinafter NPL1).
Regarding claim 3, Day does not specifically disclose wherein the physical data link connecting the at least two vehicles is a CAN link according to ISO 11992 or to ISO 11992 with ISO 11992-1: Interchange of digital information on electrical connections between towing and towed vehicles, Part 1: Physical and Data Link Layer, 2001-11-20.
In an analogous art, NPL1 teaches “wherein the physical data link connecting the at least two vehicles is a CAN link according to ISO 11992 or to ISO 11992 with ISO 11992-1: Interchange of digital information on electrical connections between towing and towed vehicles, Part 1: Physical and Data Link Layer, 2001-11-20” as [(2: Normative references), ISO 11992-1, Road vehicles— Interchange of digital information on electrical connections between towing and towed vehicles — Part 1: Physical layer and data-link layer].
[NPL1: Page 3].

Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of  2014 IEEE International Conference on Vehicular Electronics and Safety (ICVES) (“Study of ISO 14229-1 and ISO 15765-3 and Implementation in EMS ECU for EEPROM for UDS Application”; December 16-17, 2014. Hyderabad, India; hereinafter NPL2).
Regarding claim 4, Day does not specifically disclose wherein the link parameters are transmitted as part of a diagnostic message from Unified Diagnostic Services (UDS) according to ISO 14229 and ISO 15765 or to ISO 14229 UDS, Part 1: Specification and requirements, 2004-10-07, and ISO 15765 Diagnostics on CAN, Part 1: General information, 2003-04-20.
In an analogous art, NPL2 teaches “wherein the link parameters are transmitted as part of a diagnostic message from Unified Diagnostic Services (UDS) according to ISO 14229 and ISO 15765 or to ISO 14229 UDS, Part 1: Specification and requirements, 2004-10-07, and ISO 15765 Diagnostics on CAN, Part 1: General information, 2003-04-20” as [(Page 168), ISO 14229-1:2013(E) - Road vehicles – Unified Diagnostic Services (UDS) – Part 1: Specification and requirements. This standard contains a detailed specification of diagnostic services and their parameters. ISO 15765-3:2004 - Road vehicles – Diagnostic on Controller Area Network (CAN) – Part 3: Implementation of Unified Diagnostic Services (UDS on CAN). This standard specifies the adaptation of UDS on CAN].
 [NPL2: Page 173].
Regarding claim 8, the combination of Day and NPL2, specifically NPL2 teaches “wherein the first communication unit and the first control unit are connected via a CAN bus and data are transmitted” as [(Page 168), CAN bus.].
Regarding claim 9, the combination of Day and NPL2, specifically NPL2 teaches “wherein the second communication unit and the second control unit are connected via a CAN bus” as [(Page 168), CAN bus.].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Marinier et al. (Pub # US 2013/0142068 A1 hereinafter Marinier).
Regarding claim 10, Day teaches “wherein the second control unit transmits link parameters of the second communication unit to the first communication unit via the physical data link” as [(Para. 0015), The foregoing problem of establishing and securing a unique wireless RF link between a tractor and a trailer may be solved by using a wired connection between the physically connected tractor and trailer(s). FIG. 1, illustrates a plan view of a system which allows the establishment and securing of a unique wireless RF link between a tractor and a trailer using a wired connection…. (Para. 0015), MCT 2 and MCT 6 may exchange ID/authentication information over wired connection 5].
However, Day does not specifically disclose wherein the two communication units establish a WDS network.
wherein the two communication units establish a WDS network” as [(Para. 0007), A wireless communication system includes a plurality of APs and the APs communicate each other via a WDS.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Day with the modified system of Marinier for autonomous channel coordination for a wireless distribution system (WDS) while maintaining connectivity within the WDS for avoiding changes in interference and traffic conditions [Marinier: Para. 0005-0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463